DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-9, 11-16, 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more.  The claim(s) recite(s) “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”.  This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because said additional elements are well-understood, 

Examiner is starting with the analysis for Claim 9 as being most representative of the deficiencies of the independent claims.

Claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites: a system comprising: one or more processors; and at least one non-transitory computer-readable medium having stored therein instructions which, when executed by the one or more processors, cause the system to: determine statistical changes in time series data associated with a network, the time series data comprising a series of data points associated with one or more network conditions or parameters; determine a period of time corresponding to one or more of the statistical changes in the time series data; obtain telemetry data corresponding to one or more segments of the network and one or more time intervals, wherein a respective length of each of the one or more time intervals is based on a length of the period of time corresponding to the one or more of the statistical changes in the time series data; and generate, based on the telemetry data, one or more insights about the one or more segments of the network, the one or more insights identifying a trend or statistical deviation in a behavior of the one or more segments of the network during the one or more time intervals.
The bolded limitations, as drafted, under broadest reasonable interpretation, cover performance of the limitation in the mind or with pen and paper but for the recitation of generic computer components.  That is, other than reciting “a system” comprising “one or more processors” and “at least one non-transitory computer readable medium”, nothing in the claim element precludes the step from practically being performed in the mind or with pen and paper.  For example, a human can 
This judicial exception is not integrated into a practical application.  In this case, the claim only recites “a system” comprising “one or more processors” and “at least one non-transitory computer readable medium”.  The component(s) are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component; in this case, there are no structural details at all regarding said components within the claims.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.

Regarding claims 1 and 16, the method and the non-transitory computer-readable medium comprises the same limitations as the system disclosed in claim 9, so the same rejection rationale is applicable; claims 1 and 16 recite fewer components and less structural detail than claim 9, so claims 1 and 16 likewise fail the “practical application” test.

Regarding claims 3-8, 11-15, 18-20, the dependent claims fail to correct the deficiencies of the parent claims because they merely add more “mental process” steps that can be performed in the human mind or with pen and paper.  For example, claims 3-4, 11, and 18 add “comparing” and “identifying” limitations, claims 5 and 12 add an “identifying statistical deviations” limitation, claims 6, 13, and 19 add “determining” and “ranking” limitations, claims 7, 14, and 20 add “applying a [mathematical] weight” and “determining” limitations, and claims 8 and 15 add “calculating”, “comparing”, and “identifying” limitations; all of said limitations can be performed in the human mind or with pen and paper.

Claims 2, 10, and 17 are not rejected under 35 U.S.C. § 101 because the “modify one or more aspects of the network” limitation integrates the abstract idea into a practical application for the network that cannot be performed in the human mind or with pen and paper.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandrasekaran et al. (US 2019/0132230, hereinafter Chandrasekaran).

Regarding claim 1, Chandrasekaran teaches a method (a system and method – Chandrasekaran Abstract) comprising: 
determining statistical changes in time series data associated with a network (the present system and method extracts key features and/or metadata from the crawled data [crawled data maps to time series data – see Chandrasekaran ¶0088]; intelligent feature extraction is required to send a large data to the manager.  An example of a large data is statistical data (e.g., average link utilization) – Chandrasekaran ¶0102; the present system and method uses… processes to summarize (e.g., extract higher-layer information) and index the summarized data… higher-layer information includes… telemetry… and Learned changes in behavior of the above – Chandrasekaran ¶0109), the time series data comprising a series of data points associated with one or more network conditions or parameters (an example of a dynamic crawling and filtering schedule is… send ingress and egress traffic with source or destination port equal to 80 [a network parameter] to the collector… cycle through links… 5 minutes at a time [a series of data points spaced 5 minutes apart], sending all traffic to the collector – Chandrasekaran ¶0088); 
determining a period of time corresponding to one or more of the statistical changes in the time series data (the network incident identification and analysis system performs a mathematical analysis that involves inspecting for a pattern of parameters that persist over a period of time… the incident is detected over a longer period of time T as the condition of X(t) is less than some threshold q for a certain proportion of T – Chandrasekaran ¶0159); 
collects and stores the time series data – Chandrasekaran ¶0074; the present system and method uses… processes to summarize (e.g., extract higher-layer information)... higher-layer information includes… telemetry – Chandrasekaran ¶0109) corresponding to one or more segments of the network and one or more time intervals (the present system and method time aligns the QoE metadata with metadata extracted across the application stack including the wireless layer metrics – Chandrasekaran ¶0074), wherein a respective length of each of the one or more time intervals is based on a length of the period of time corresponding to the one or more of the statistical changes in the time series data (regarding the grouping aspect of the system… for a given time period T (once all of the individual client or infrastructure network incidents are detected) – Chandrasekaran ¶0172; this is the same time period T as that in Chandrasekaran ¶0159 above, so all of the obtained telemetry data from all of the network segments are for this same length of time T); and 
generating, based on the telemetry data, one or more insights about the one or more segments of the network, the one or more insights identifying a trend or statistical deviation in a behavior of the one or more segments of the network during the one or more time intervals (the present system and method collects and stores the time series data, and analyzes the time series data for trends/patterns over time and other dimensions – Chandrasekaran ¶0074).

Regarding claim 2, Chandrasekaran teaches further comprising: modifying one or more aspects of the network based on the one or more insights about the one or more segments of the network (the control loop starts… and the manager determines whether there are unsatisfied high-level control objectives… for an automatic control, the manager computes the initial update control to the programmable network elements – Chandrasekaran ¶0137), wherein modifying the one or more aspects of the network comprises at least one of modifying one or more configuration settings initial update control to the programmable network elements – Chandrasekaran ¶0137), deploying one or more devices on the network, and removing one or more devices on the network.

Regarding claim 3, Chandrasekaran teaches wherein the telemetry data comprises key performance indicators (KPIs) (at step 1840, the system identifies many of Congestion KPIs (Key Performance Indicators) over time – Chandrasekaran ¶0196) and the statistical deviation in the behavior of the one or more segments of the network comprises a threshold deviation in one or more KPIs (a pattern is defined as… (a) the proportion of metric values that cross a threshold exceeding a defined percentage amount – Chandrasekaran ¶0052), and wherein generating the one or more insights comprises: 
comparing the telemetry data corresponding to the one or more segments of the network and the one or more time intervals with historical network telemetry data associated with at least one of the one or more segments of the network and one or more different segments of the network (the manager proceeds to perform the following steps… query the indexed database… compare the corresponding features across links along network paths.  Compare the features across time (i.e., historically) – Chandrasekaran ¶¶0128-0129); and 
based on a comparison result, identifying the trend or statistical deviation in the behavior of the one or more segments of the network during the one or more time intervals (the present system and method collects and stores the time series data, and analyzes the time series data for trends/patterns over time and other dimensions – Chandrasekaran ¶0074).

Regarding claim 4, Chandrasekaran teaches wherein generating the one or more insights about the one or more segments of the network comprises: 
compare the corresponding features across links along network paths.  Compare the features across time (i.e., historically) – Chandrasekaran ¶¶0128-0129); and 
based on a comparison result, identifying the trend or statistical deviation in the behavior of the one or more segments of the network during the one or more time intervals (the present system and method collects and stores the time series data, and analyzes the time series data for trends/patterns over time and other dimensions – Chandrasekaran ¶0074).

Regarding claim 5, Chandrasekaran teaches wherein the trend or statistical deviation in the behavior of the one or more segments of the network identifies a plurality of statistical deviations in the behavior of the one or more segments of the network during a plurality of time intervals (the present system and method collects and stores the time series data, and analyzes the time series data for trends/patterns over time and other dimensions – Chandrasekaran ¶0074; the baseline standard deviation is a weighted standard deviation… deviations from the intra-company are deemed small or large based on the number of baseline standard deviations the current incident occurrence’s percent of affected clients is from the baseline average – Chandrasekaran ¶0178), wherein the respective length of each of the plurality of time intervals is based on the length of the period of time corresponding to the one or more of the statistical changes in the time series data (regarding the grouping aspect of the system… for a given time period T (once all of the individual client or infrastructure network incidents are detected) – Chandrasekaran ¶0172; this is the same time period T as that in Chandrasekaran ¶0159 above, so all of the obtained telemetry data from all of the network segments are for this same length of time T).

Regarding claim 6, Chandrasekaran teaches further comprising: 
determining a severity of each of the plurality of statistical deviations in the behavior of the one or more segments of the network, wherein the severity of each of the plurality of statistical deviations is determined based on at least one of a respective distance between a distribution of a respective set of KPI values associated with each of the plurality of time intervals and a kind of KPI metric associated with each KPI value in the respective set of KPI values (at step 1840, the system identifies many of Congestion KPIs (Key Performance Indicators) over time – Chandrasekaran ¶0196; a pattern is defined as… (a) the proportion of metric values that cross a threshold exceeding a defined percentage amount – Chandrasekaran ¶0052; the amount that a symptom deviates from the normal/good value is also taken into account when deciding its contribution to a root cause result – Chandrasekaran ¶0171); and 
ranking the plurality of statistical deviations in the behavior of the one or more segments of the network based on the severity of each of the plurality of statistical deviations in the behavior of the one or more segments of the network (FIG. 11 is a flow diagram of summarization and indexing processes… a combination of processes is used to compute a higher-layer binding… another example concerns detecting application behaviors… the manager can identify that the presence of certain packets… indicating certain types of errors… a heuristic algorithm that takes into account the exact physical path the traffic takes can reveal other application behaviors… an example of the outputs of the heuristic algorithm is a probabilistically ranked list of higher-layer bindings – Chandrasekaran ¶¶0111-0112).

Regarding claim 8, Chandrasekaran teaches wherein generating the one or more insights about the one or more segments of the network comprises: 
calculating weighted insight parameters associated with at least one of the one or more segments of the network and one or more different segments of the network (the baseline standard weighted standard deviation – Chandrasekaran ¶0178), the weighted insight parameters being calculated by applying respective weights to at least one of: 
network parameters in the telemetry data or historical network telemetry data associated with at least one of the one or more segments of the network and the one or more different segments of the network (the baseline average of the percent of clients having poor performance… is equal to the weighted average – Chandrasekaran ¶0178); and 
location parameters identifying at least one of the one or more segments of the network and the one or more different segments of the network (FIG. 11 is a flow diagram of summarization and indexing processes… a heuristic algorithm that takes into account the exact physical path the traffic takes can reveal other application behaviors – Chandrasekaran ¶¶0111-0112); 
comparing the weighted insight parameters (deviations from the intra-company are deemed small or large based on the number of baseline standard deviations the current incident occurrence’s percent of affected clients is from the baseline average – Chandrasekaran ¶0178; the network incident identification and analysis system also determines cross-company factor comparisons for network incidents – Chandrasekaran ¶0181); and 
based on a comparison result, identifying the statistical deviation in the behavior of the one or more segments of the network during the one or more time intervals (FIG. 11 is a flow diagram of summarization and indexing processes… a combination of processes is used to compute a higher-layer binding… an example of the outputs of the heuristic algorithm is a probabilistically ranked list of higher-layer bindings – Chandrasekaran ¶¶0111-0112).

Regarding claim 9, the system comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Chandrasekaran teaches a system 

Regarding claim 10, the system comprises the same limitations as the method disclosed in claim 2, so the same rejection rationale is applicable.

Regarding claim 11, the system comprises the same limitations as the method disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 12, the system comprises the same limitations as the method disclosed in claim 5, so the same rejection rationale is applicable.

Regarding claim 13, the system comprises the same limitations as the method disclosed in claim 6, so the same rejection rationale is applicable.

Regarding claim 15, the system comprises the same limitations as the method disclosed in claim 8, so the same rejection rationale is applicable.

Regarding claim 16, the non-transitory computer-readable storage medium comprises the same limitations as the method disclosed in claim 1, so the same rejection rationale is applicable.  Furthermore, Chandrasekaran teaches a non-transitory computer-readable storage medium (dynamic storage device 1203 – Chandrasekaran ¶0148).



Regarding claim 18, the non-transitory computer-readable storage medium comprises the same limitations as the method disclosed in claim 3, so the same rejection rationale is applicable.

Regarding claim 19, the non-transitory computer-readable storage medium comprises the same limitations as the method disclosed in claim 6, so the same rejection rationale is applicable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chandrasekaran in view of Bath et al. (US 2019/0235941, hereinafter Bath).

Regarding claim 7, Chandrasekaran does not teach wherein determining the severity of each of the plurality of statistical deviations in the behavior of the one or more segments of the network comprises: applying a respective weight to each KPI value in the respective set of KPI values to yield weighted KPI values; and determining the severity of each of the plurality of statistical deviations based on the weighted KPI values.  Chandrasekaran teaches weighted statistics and determining severity based 
Bath, however, in the same field of endeavor, teaches self-monitoring for a distributed computing system (Bath Title) where a weighting value can be assigned to each KPI so that its influence on the calculated aggregate KPU value is increased or decreased relative to the other KPI’s (Bath ¶0356); the IT monitoring application can recognize notable events that may indicate a service performance problem or other situation of interest, where every time KPI values satisfy the trigger criteria, the application indicates a notable event and a severity level for the notable event may be specified (Bath ¶0369); feature-specific monitoring modules (FSM) 1908 can take into account an individual weight or level of seriousness of the fault conditions when determining what the internal status should be, such that in some cases, a single fault condition can cause the internal status to change from “no fault conditions” to a “critical fault condition”, whereas it may take more than 50 fault conditions of other types to results in a status of “critical fault condition” (Bath ¶0396).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chandrasekaran to comprise the weighed KPI and severity determination limitations as claimed, in order to provide a response in less time (Bath ¶0219) and solve the difficulty of monitoring fault conditions in increasing complex distributed computing systems (Bath ¶0007).

Regarding claim 14, the system comprises the same limitations as the method disclosed in claim 7, so the same rejection rationale is applicable.

Regarding claim 20, the non-transitory computer-readable storage medium comprises the same limitations as the method disclosed in claim 7, so the same rejection rationale is applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Guim Bernat	US 2020/0026575	Telemetry data used to select local vs remote resource
Zafer		US 2017/0302505	Auto-detect network incident from real-time network data

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON Y TSENG whose telephone number is (571)270-3682.  The examiner can normally be reached on Monday to Friday 8:30 AM to 5:00 PM MST, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WING CHAN can be reached on 571-272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/LEON Y TSENG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441